     Case 2:16-cr-00631-DAK-PMW Document 240 Filed 07/29/19 Page 1 of 4



JOHN W. HUBER, United States Attorney (#7226)
MICHAEL GADD, Special Assistant United States Attorney (#13704)
KENT A. BURGGRAAF, Special Assistant United States Attorney (#13044)
VERNON G. STEJSKAL, Assistant United States Attorney (#8434)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
Email: michael.gadd@usdoj.gov

                         IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION


  UNITED STATES OF AMERICA,                          Case No. 2:16-cr-00631-DAK

          Plaintiff,                                 STIPULATED SUMMARY OF SECOND
                                                     SUPERSEDING INDICTMENT
          vs.

  AARON MICHAEL SHAMO,                               Judge Dale A. Kimball

          Defendant.

       COMES NOW the United States of America, by and through counsel, Kent A. Burggraaf,

Special Assistant United States Attorney, and submits the following summary of the Second

Superseding Indictment. As previously ordered by the Court, the counsel for the United States

and for the Defendant, Aaron Shamo, have conferred regarding the contents of this summary and

stipulate to the Court using this summary at the beginning of trial in this matter, in lieu of a full

reading of the Second Superseding Indictment.

       Summary of Second Superseding Indictment

   1. A federal grand jury in the District of Utah charged the Defendant, Aaron Shamo, with the

following offenses against the United States:
     Case 2:16-cr-00631-DAK-PMW Document 240 Filed 07/29/19 Page 2 of 4



   2. Count 1 alleges that beginning on a date unknown, but at least between July 8, 2015 and

November 22, 2016, in Utah and elsewhere, the Defendant, Aaron Shamo, engaged in a continuing

criminal enterprise in violation of federal law.

   3. Specifically, Count 1 alleges that the Defendant, Aaron Shamo, acting in concert with at

least 5 other persons with respect to whom he occupied a position of organizer, supervisor, or

manager, committed a continuing series of violations of the Controlled Substances Act, including

the aiding, abetting, attempting, or conspiring to import, manufacture, distribute, and possess with

intent to distribute, fentanyl and alprazolam, using the U.S. Mail in furtherance of these offenses.

From such continuing series of violations, the Defendant obtained substantial income and

resources.

   4. Count 1 also alleges that the Defendant, Aaron Shamo, was a principal administrator,

organizer, supervisor, or leader of the criminal enterprise which involved the possession with intent

to distribute and the distribution of more than 12,000 grams (12 kilograms) of a mixture or

substance containing a detectable amount of Fentanyl.

   5. Count 2 alleges that on or about June 23, 2016, in Utah and elsewhere, the Defendant,

Aaron Shamo, imported 40 grams or more of a mixture or substance containing the controlled

substance Fentanyl into the United States from China.

   6. Count 3 alleges that on or about November 8, 2016, in Utah and elsewhere, the Defendant,

Aaron Shamo, imported the controlled substance Alprazolam into the United States from China.

   7. Count 4 alleges that on or about November 16, 2016, in Utah and elsewhere, the Defendant,

Aaron Shamo, imported 40 grams or more of a mixture or substance containing the controlled

substance fentanyl into the United States from China.




                                                   2
     Case 2:16-cr-00631-DAK-PMW Document 240 Filed 07/29/19 Page 3 of 4



   8. Count 5 alleges that on November 22, 2016, in Utah, the Defendant, Aaron Shamo,

possessed 400 grams or more of a mixture or substance containing the controlled substance

Fentanyl with the intent to distribute that substance to others.

   9. Count 6 alleges that between June 6 and June 13, 2016, in Utah and elsewhere, the

Defendant, Aaron Shamo, distributed or aided and abetted in the distribution of the controlled

substance Fentanyl, and that as a result a man with the initials R.K. died on June 13, 2016.

   10. Count 7 alleges that on November 22, 2016, in Utah, the Defendant, Aaron Shamo,

manufactured the controlled substance Alprazolam, by pressing it with other fillers into

consumable pills.

   11. Count 8 alleges that beginning on a date unknown, but at least between February 3 and

November 22, 2016, in Utah, the Defendant, Aaron Shamo, held adulterated drugs for sale in that

he manufactured pills to have the appearance of Oxycodone (bearing the markings “A 215”), but

which contained the controlled substance Fentanyl and not Oxycodone, and the adulteration had a

reasonable probability of causing serious adverse health consequences or death to humans.

   12. Count 9 alleges that beginning on a date unknown, but at least between June 18 and

November 22, 2016, in Utah, the Defendant, Aaron Shamo, held adulterated drugs for sale in that

he manufactured pills to have the appearance of Oxycodone (bearing the markings “M” and “30”),

but which contained the controlled substance Fentanyl and not Oxycodone, and the adulteration

had a reasonable probability of causing serious adverse health consequences or death to humans.

   13. Count 10 alleges that between September 12 and September 23, 2016, in Utah, the

Defendant, Aaron Shamo, used, or aided and abetted in the use of the United States Mail in

furtherance of a drug trafficking offense to facilitate the distribution of the controlled substance

Alprazolam.



                                                  3
        Case 2:16-cr-00631-DAK-PMW Document 240 Filed 07/29/19 Page 4 of 4



   14. Count 11 alleges that beginning on a date unknown, but at least between December 22,

2015 and November 22, 2016, in Utah and elsewhere, the Defendant, Aaron Shamo, conspired

with others to commit money laundering offenses.

   15. Count 12 alleges that on or about November 8, 2016, in Utah, the Defendant, Aaron Shamo,

engaged in money laundering by promotion and concealment by depositing $2,700.00 into a credit

union account which involved the known proceeds of the distribution of a controlled substance

with the intent to carry on that distribution activity or knowing the transaction was to conceal the

nature of the proceeds.

   16. Count 13 alleges that on or about May 5, 2016, in Utah, the Defendant, Aaron Shamo,

engaged or attempted to engage in a monetary transaction in criminally derived property of a value

greater than $10,000.00 by issuing a personal check from a Wells Fargo bank account to iDrive

Utah.



   Respectfully submitted this 29th day of July, 2019.

                                                     JOHN W. HUBER
                                                     United States Attorney

                                                       /s/ Kent A. Burggraaf
                                                     KENT A. BURGGRAAF
                                                     Special Assistant United States Attorney




                                                 4
